DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	The following is an examiner’s statement of reasons for allowance:
The Applicant disclosed in independent claim 3, a method for producing a decorative workpiece with a structured surface comprising the following steps: 
 	feeding the decorative workpiece with the structured surface into a coating station for entirely applying a first liquid lacquer having a coarse structuring over the structured surface, wherein a difference in thickness between thicker regions and thinner regions is at least 50 µm; 
 	feeding the decorative workpiece with the structured surface into a further coating station for applying a second lacquer for producing a fine structuring in some regions of the structured surface, wherein while applying, the second lacquer is in a liquid state, and wherein the second lacquer is at least partially transparent, 
 	wherein at least one step of a group consisting of the following method steps is carried out: 
 	applying the first lacquer by means of at least one printing roller which unrolls on a surface of the workpiece, 
 	at least partial curing of the applied first lacquer, and 
 	curing of the second lacquer, wherein 
 	the difference in thickness in the region of fine structuring on the second lacquer layer is less than 50 µm.

3.	The Applicant also disclosed substantially the same subject matter in independent claim 6.

4.	U.S. Patent application publication number 2014/0017452 to Pervan et al. disclosed a similar invention in Figs. 1 and 3. Unlike in the instant application, Pervan et al. are silent about “applying the first lacquer by means of at least one printing roller which unrolls on a surface of the workpiece, at least partial curing of the applied first lacquer, and curing of the second lacquer, wherein the difference in thickness in the region of fine structuring on the second lacquer layer is less than 50 µm” as disclosed in independent claim 3.
 	Pervan et al. are also silent about “applying a second lacquer for producing a fine structuring in some regions, wherein while applying, the second lacquer is in a liquid state, and wherein the second lacquer is at least partially transparent, wherein a liquid lacquer is first applied to produce the second lacquer layer and then a plurality of lacquer droplets of the second lacquer layer are sprayed into a still liquid lacquer layer to produce a fine structuring” as disclosed in independent claim 6. 

5.	Patent application publication number DE 2009044802 to Pankoke also disclosed a similar invention in Fig. 1. Unlike in the instant application, Pankoke is also silent about “applying the first lacquer by means of at least one printing roller which unrolls on a surface of the workpiece, at least partial curing of the applied first lacquer, and curing of the second lacquer, wherein the difference in thickness in the region of fine structuring on the second lacquer layer is less than 50 µm” as disclosed in independent claim 3.
	Pankoke is also silent about “applying a second lacquer for producing a fine structuring in some regions, wherein while applying, the second lacquer is in a liquid state, and wherein the second lacquer is at least partially transparent, wherein a liquid lacquer is first applied to produce the second lacquer layer and then a plurality of lacquer droplets of the second lacquer layer are sprayed into a still liquid lacquer layer to produce a fine structuring” as disclosed in independent claim 6.

6.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
9.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
11.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853